Per Curiam:

This was an action of replevin for certain portions of machinery connected with an ice plant. Defendant in error, as plaintiff below, had judgment for possession and also damages occasioned by detention of the same, the articles having a usable value. Several assignments of error are made. The principal one is with reference to the amount allowed by the jury as damages for the detention. Not being quite content with the verdict of the jury in this regard as it seemed to us very large, we have given the record unusual scrutiny to ascertain if the plaintiff in error had been prejudiced by any of the rulings of the court. No prejudicial error was found. There is a great mass of evidence relative .to damages, which was submitted to the jury under unexceptionable instructions. The amount awarded responded to the judgment of the court. . We may not interfere.
As to the other questions argued, very careful attention has been given them. No new principles are involved in any of them and no good will come from their discussion.
The judgment will be affirmed.